Citation Nr: 0125148	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  98 19-554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether the veteran's VA compensation was properly reduced on 
account of incarceration.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran's active duty from May 1968 to December 1969 has 
been verified.  His DD Form 214 reflects that he was credited 
with more than two years of active service.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Honolulu, Hawaii.  

The Board remanded the case to the RO in August 1999 and 
October 1999 to honor the veteran's request for a hearing.  
He failed to report for a hearing before a Member of the 
Board in June 2001, thereby constituting a withdrawal of the 
request for such hearing. 

The case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran was in receipt of VA compensation 
continuously from December 1969 for disability rated as 10 
percent disabling. 

2.  The 10 percent rating was in effect and protected when 
the veteran was incarcerated for a felony in October 1991; VA 
was notified of the veteran's incarceration in September 
1998.


CONCLUSION OF LAW

The veteran's VA compensation was properly reduced on account 
of incarceration.
38 U.S.C.A. §§ 501, 5313 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.500, 3.665 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The RO in June 1970 granted service connection for disability 
of the left knee with assignment of a 10 percent rating, 
effective from December 1969.  In applying to VA, the veteran 
reported that he was married.  

In the early 1970's he provided documentary evidence for his 
marriage and birth certificates for his children.  The 10 
percent rating is protected under 38 C.F.R. § 3.951 (2001), 
having been in effect continuously for more than 20 years.

In 1998 the RO received information from the Bureau of 
Prisons that showed the veteran had been incarcerated since 
October 1991, after conviction for a felony.  The information 
included no date of release.  VA contacted the veteran at the 
address provided in the report and asked him to verify the 
date of incarceration and his current location, as well as 
the nature of the offense.  He was offered the opportunity to 
submit evidence against the proposed amendment of his 
compensation award. 

The veteran in June 1998 responded, providing the information 
requested, and a copy of the judgment in his case.  He argued 
that under applicable law, only the sentencing judge could 
deny a federal benefit, and this was not done in his case.  
He provided a copy of 21 U.S.C.A. § 862 that placed within 
the discretion of the court the determination of a period of 
ineligibility for any or all Federal benefits after 
conviction for a specified offense.  A "Federal benefit" as 
defined did not include any veteran's benefit.  A "veterans 
benefit" was further defined to mean, in essence, all 
benefits provided to veterans, their families or survivors by 
virtue of the veteran's military service.  

The RO provided the veteran with a copy of 38 C.F.R. § 3.665 
(2001) as he requested.  He was also informed in the July 
1998 RO letter that his payments would continue for 60 days 
at the present rate, and that he could submit evidence to 
show the proposed action should not be taken.

In September 1998, the veteran asserted to the RO that 
21 U.S.C.A. § 862 controlled, and that the provisions of the 
statute and a VA regulation could not supercede it.  

The veteran argued that the court did not deny any Federal 
benefits in his case, that he was not aware of the VA 
regulation, 38 C.F.R. § 3.665, that the retroactive 
adjustment violated the Administrative Procedure Act (APA) 
and due process, and deprived his family of receiving the 
benefits.  

In response to the statement of the case, the veteran once 
again argued that the reduction in compensation contravened 
38 U.S.C.A. §§ 1101-1163, which did not permit reduction.  He 
argued that Congress could have passed legislation to 
authorize VA to reduce the benefits, but had not passed such 
legislation.  The veteran also argued the application of 
21 U.S.C.A. § 862, and submitted a copy of the presentence 
investigation to support his assertion that the court had 
knowledge of his VA benefit payment.  In addition, the 
veteran asserted that section 862 expressly excluded 
veterans' benefits from the court's discretion, and that 
38 U.S.C.A. § 1151 also prevented VA from withholding 
benefits based on incarceration.  

The veteran, in his substantive appeal, requested a 
teleconference hearing since he was incarcerated at a federal 
correctional facility in Colorado.  The local RO in February 
1999 advised him of hearing options, and asked him to select 
the type of hearing he preferred.  The Board sent another 
hearing options letter in August 1999.  His response to the 
Board correspondence in August 1999 advised that he could not 
attend the hearing since he was incarcerated.  He also 
informed the Board that he provided information regarding his 
VA benefits to the person who prepared his pre-sentencing 
report.  He restated his previous argument that VA's action 
to reduce his payment was wrong and prohibited by the 
applicable law.

The Board remanded the case since the veteran did not 
expressly withdraw his request for a Board hearing.  In 
September 1999 he advised the Board of his current address at 
a "Community Correctional Residence" in Honolulu, Hawaii, and 
of his home address in another city in Hawaii.  The Board 
remand in October 1999 was the result of the veteran's letter 
wherein he confirmed his request for a hearing.


The Honolulu VARO in February 2000 advised him that it was 
unable to provide a videoconference hearing, but that he 
should inform the RO if he wished to appear before the next 
Travel Board.  A July 2000 deferred rating decision noted the 
veteran had not responded to the February 2000 letter, but 
that the RO now had videoconference capability.  In August 
2000 the RO advised him that a videoconference hearing was 
available, and that he should inform the RO to schedule the 
hearing or to withdraw the request.  The letter, mailed to 
the Honolulu address he provided, was returned. The RO 
remailed the letter to the veteran at the address he provided 
in an August 2000 contact with the RO.  The RO in August 2000 
also contacted the veteran's mother-in-law who stated that he 
currently lived with his family.

In September 2000 the veteran confirmed that he would like to 
have a hearing.  He did not respond to the October 2000 
letter wherein the RO asked him to select either a video 
hearing or an appearance before a Travel Board.  In May 2001, 
the RO advised him of the hearing date in June 2001, and the 
scheduled time.  The RO sent him another letter early in June 
to remind him of the time and date of his Board hearing.  The 
veteran did not appear for the hearing.  The May and June 
2001 RO letters were sent to the veteran's address of record 
and were not returned undelivered.


Criteria

The effective date of a rating which results in the reduction 
or discontinuance of an award will be in accordance with the 
facts found except as provided in Sec. 3.105. The effective 
date of reduction or discontinuance of an award of pension, 
compensation, or dependency and indemnity compensation for a 
payee or dependent will be the earliest of the dates stated 
in these paragraphs unless otherwise provided. Where an award 
is reduced, the reduced rate will be effective the day 
following the date of discontinuance of the greater benefit. 
(a) Except as otherwise provided (38 U.S.C. 5112(a)). In 
accordance with the facts found. (o) Penal institutions. See 
Sec. 3.666.  38 C.F.R. § Sec. 3.500.

Any person specified in paragraph (c) of this section who is 
incarcerated in a Federal, State or local penal institution 
in excess of 60 days for conviction of a felony shall not be 
paid compensation or dependency and indemnity compensation 
(DIC) in excess of the amount specified in paragraph (d) of 
this section beginning on the 61st day of incarceration. A 
person whose benefits are subject to this reduction shall be 
informed of the rights of the person's dependents to an 
apportionment while the person is incarcerated, and the 
conditions under which payments to the person may be resumed 
upon release from incarceration. In addition, the person's 
dependents shall also be notified of their right to an 
apportionment if the Department of Veterans Affairs is aware 
of their existence and can obtain their addresses.

(b) Definitions. For the purposes of this section the term 
compensation includes disability compensation under 38 U.S.C. 
1151. The term dependency and indemnity compensation (DIC) 
includes death compensation payable under 38 U.S.C. 1121 or 
1141, death compensation and DIC payable under 38 U.S.C. 
1151, and any benefit payable under chapter 13 of title 38, 
United States Code. The term release from 
incarceration includes participation in a work release or 
halfway house program, parole, and completion of sentence. 
For purposes of this section, a felony is any offense 
punishable by death or imprisonment for a term exceeding 1 
year, unless specifically categorized as a misdemeanor under 
the law of the prosecuting jurisdiction. 

(c) Applicability. The provisions of paragraph (a) of this 
section are applicable to the following persons: (1) A person 
serving a period of incarceration for conviction of a felony 
committed after October 7, 1980. (2) A person serving a 
period of incarceration after September 30, 1980 (regardless 
of when the felony was committed) when the following 
conditions are met: (i) The person was incarcerated on 
October 1, 1980; and (ii) An award of compensation or DIC is 
approved after September 30, 1980.

(d) Amount payable during incarceration--(1) Veteran rated 20 
percent or more. A veteran to whom the provisions of 
paragraphs (a) and (c) of this section apply with a service-
connected disability evaluation of 20 percent or more shall 
receive the rate of compensation payable under 38 U.S.C. 
1114(a). (2) Veteran rated less than 20 percent. A veteran to 
whom the provisions of paragraphs (a) and (c) of this section 
apply with a service-connected disability evaluation of less 
than 20 percent (even though the rate for 38 U.S.C. 1114 (k) 
or (q) is paid) shall receive one-half the rate of 
compensation payable under 38 U.S.C. 1114(a).

(3) Surviving spouse, parent or child. A surviving spouse, 
parent, or child, beneficiary to whom the provisions of 
paragraphs (a) and (c) of this section apply shall receive 
one-half the rate of compensation payable under 38 U.S.C. 
1114(a).

(e) Apportionment--(1) Compensation. All or part of the 
compensation not paid to an incarcerated veteran may be 
apportioned to the veteran's spouse, child or children and 
dependent parents on the basis of individual need. In 
determining individual need consideration shall be given to 
such factors as the apportionee claimant's income and living 
expenses, the amount of compensation available to be 
apportioned, the needs and living expenses of other 
apportionee claimants as well as any special needs, if any, 
of all apportionee claimants.

(f) Effective dates. An apportionment under this section 
shall be effective the date of reduction of payments made to 
the incarcerated person, subject to payments to the 
incarcerated person over the same period, if an informal 
claim is received within 1 year after notice to the 
incarcerated person as required by paragraph (a) of this 
section, and any necessary evidence is received within 1 year 
from the date of request by the Department of Veterans 
Affairs; otherwise, payments may not be made for any period 
prior to the date of receipt of a new informal claim.

(h) Notice to dependent for whom apportionment granted. A 
dependent for whom an apportionment is granted under this 
section shall be informed that the apportionment is subject 
to immediate discontinuance upon the incarcerated person's 
release or participation in a work release or halfway house 
program. 

A dependent shall also be informed that if the dependent and 
the incarcerated person do not live together when the 
incarcerated person is released (or participates in a work 
release or halfway house program) the dependent may submit a 
new claim 
for apportionment.

(i) Resumption upon release--(1) No apportionment or family 
reunited. If there was no apportionment at the time of 
release from incarceration, or if the released person is 
reunited with all dependents for whom an apportionment was 
granted, the released person's award shall be resumed the 
date of release from incarceration if the Department of 
Veterans Affairs receives notice of release within 1 year 
following release; otherwise the award shall be resumed the 
date of receipt of notice of release. If there was an 
apportionment award during incarceration, it shall be 
discontinued date of last payment to the apportionee upon 
receipt of notice of release of the incarcerated person. 
Payment to the released person shall then be resumed at the 
full rate from date of last payment to the apportionee. 
Payment to the released person from date of release to date 
of last payment to the apportionee shall be made at the rate 
which is the difference between the released person's full 
rate and the sum of (i) the rate that was payable to the 
apportionee and (ii) the rate payable during incarceration.

(2) Apportionment granted and family not reunited. If there 
was an apportionment granted during incarceration and the 
released person is not reunited with all dependents for whom 
an apportionment was granted, the released person's award 
shall be resumed as stated in paragraph (i)(1) of this 
section except that when the released person's award is 
resumed it shall not include any additional amount payable by 
reason of a dependent(s) not reunited with the released 
person. The award to this dependent(s) will then be reduced 
to the additional amount payable for 
the dependent(s).

(j) Increased compensation during incarceration--(1) General. 
The amount of any increased compensation awarded to an 
incarcerated veteran that results from other than a statutory 
rate increase may be subject to reduction due to 
incarceration. 

This applies to a veteran whose compensation is subject to 
reduction under paragraphs (a) and (c) of this section prior 
to approval of an award of increased compensation as well as 
to veteran whose compensation is not subject to reduction 
under paragraphs (a) and (c) of this section prior to 
approval of an award of increased compensation.

(2) Veteran subject to reduction under paragraphs (a) and (c) 
of this section. If prior to approval of an award of 
increased compensation the veteran's compensation was reduced 
under the provisions of paragraphs (a) and (c) of this 
section, the amount of the increase shall be reduced as 
follows if the veteran remains incarcerated:
(i) If the veteran's schedular evaluation is increased from 
10 percent to 20 percent or greater, the amount payable to 
the veteran shall be increased from one-half the rate payable 
under 38 U.S.C. 1114(a) to the rate payable under section 
1114(a). (ii) If the veteran's schedular evaluation was 20 
percent or more, none of the increased compensation shall be 
paid to the veteran while the veteran remains incarcerated. 

(3) Veteran's compensation not subject to reduction under 
paragraphs (a) and (c) of this section prior to award of 
increased compensation. If prior to the approval of an award 
of increased compensation the veteran is incarcerated in a 
Federal, State, or local penal institution for conviction of 
a felony and the veteran's compensation was not reduced under 
the provisions of paragraphs (a) and (c) of this section, 
none of the increased compensation shall be paid to the 
veteran for periods after October 7, 1980, subject to the 
following conditions:

(i) The veteran remains incarcerated after October 7, 1980 in 
a Federal, State, or local penal institution for conviction 
of a felony; and (ii) The award of increased compensation is 
approved after October 7, 1980. If the effective date of the 
increase is prior to October 8, 1980, the amount payable for 
periods prior to October 8, 1980, shall not be reduced.





(4) Apportionments. The amount of any increased compensation 
reduced under this paragraph may be apportioned as provided 
in paragraph (e) of this section.  

(k) Retroactive awards. Whenever compensation or DIC is 
awarded to an incarcerated person any amounts due for periods 
prior to date of reduction under this section shall be paid 
to the incarcerated person. 

(l) DIC parents. If two parents are both entitled to DIC and 
were living together prior to the time of the DIC payable to 
one parent was reduced due to incarceration, they shall be 
considered as two parents not living together for the purpose 
of determining entitlement to DIC.

(m) Conviction overturned on appeal. If a conviction is 
overturned on appeal, any compensation or DIC withheld under 
this section as a result of incarceration for such conviction 
(less the amount of any apportionment) shall be restored to 
the beneficiary.  38 C.F.R. §  3.665; added 46 Fed. Reg. 
47542, Sept. 29, 1981.

To the extent provided in subsection (d) of this section, any 
person who is entitled to compensation or to dependency and 
indemnity compensation and who is incarcerated in a Federal, 
State, or local penal institution for a period in excess of 
sixty days for conviction of a felony shall not be paid such 
compensation or dependency and indemnity compensation, for 
the period beginning on the sixty-first day of such 
incarceration and ending on the day such incarceration ends, 
in an amount that exceeds -

(A) in the case of a veteran with a service-connected 
disability rated at 20 percent or more, the rate of 
compensation payable under section 1114(a) of this title; or

(B) in the case of a veteran with a service-connected 
disability not rated at 20 percent or more or in the case of 
a surviving spouse, parent, or child, one-half of the rate of 
compensation payable under section 1114(a) of this title.


(2) The provisions of paragraph (1) of this subsection shall 
not apply with respect to any period during which a person is 
participating in a work-release program or is residing in a 
halfway house. (b)(1) All or any part of the compensation not 
paid to a veteran by reason of subsection (a) of this section 
may, as appropriate in an individual case, be apportioned 
under the same terms and conditions as are provided under 
section 5307 of this title.

(2) All or any part of the dependency and indemnity 
compensation not paid to a surviving spouse or child by 
reason of subsection (a) of this section may, as appropriate 
in an individual case, be apportioned as follows:

(A) In the case of dependency and indemnity compensation not 
paid to a surviving spouse, any apportionment shall be to the 
surviving child or children.

(B) In the case of dependency and indemnity compensation not 
paid to a surviving child, any apportionment shall be to the 
surviving spouse or other surviving children, as applicable.

(3) No apportionment may be made under this subsection to or 
on behalf of any person who is incarcerated in a Federal, 
State, or local penal institution for conviction of a felony.

(c) The Secretary shall not assign to any veteran a rating of 
total disability based on the individual unemployability of 
the veteran resulting from a service-connected disability 
during any period during which the veteran is incarcerated in 
a Federal, State, or local penal institution for conviction 
of a felony.

(d) The provisions of subsection (a) of this section shall 
apply (1) with respect to any period of incarceration of a 
person for conviction of a felony committed after October 7, 
1980, and 

(2) with respect to any period of incarceration on or after 
October 1, 1980, for conviction of a felony of a person who 
on October 1, 1980, is incarcerated for conviction of such 
felony and with respect to whom the action granting an award 
of compensation or dependency and indemnity compensation is 
taken on or after such date.

(e) For purposes of this section -(1) The term 
''compensation'' includes disability compensation payable 
under section 1151 of this title. (2) The term ''dependency 
and indemnity compensation'' means death compensation payable 
under section 1121 or 1141 of this title, death compensation 
and dependency and indemnity compensation payable under 
section 1151 of this title, and any benefit payable under 
chapter 13 of this title. 38 U.S.C.A. § 5313; added Pub. L. 
96-385, title V, Sec. 504(a), Oct. 7, 1980, 94 Stat.1534, 
Sec. 3113; section effective Oct. 7, 1980, see section 601(d) 
of Pub. L. 96-385, set out as an Effective Date of 1980 
Amendment note under section 1114 of this title.  

The Secretary has authority to prescribe all rules and 
regulations which are necessary or appropriate to carry out 
the laws administered by the Department and are consistent 
with those laws, including - (1) regulations with respect to 
the nature and extent of proof and evidence and the method of 
taking and furnishing them in order to establish the right to 
benefits under such laws; (2) the forms of application by 
claimants under such laws; (3) the methods of making 
investigations and medical examinations; and (4) the manner 
and form of adjudications and awards.

(b) Any rule, regulation, guideline, or other published 
interpretation or order (and any amendment thereto) issued 
pursuant to the authority granted by this section or any 
other provision of this title shall contain citations to the 
particular section or sections of statutory law or other 
legal authority upon which such issuance is based. The 
citation to the authority shall appear immediately following 
each substantive provision of the issuance.

(c) In applying section 552(a)(1) of title 5 to the 
Department, the Secretary shall ensure that subparagraphs 
(C), (D), and (E) of that section are complied with, 
particularly with respect to opinions and interpretations of 
the General Counsel.

(d) The provisions of section 553 of title 5 shall apply, 
without regard to subsection (a)(2) of that section, to 
matters relating to loans, grants, or benefits under a law 
administered by the Secretary.  38 U.S.C.A. § 501. 


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  Among 
other things, this law redefines the obligations of VA with 
respect to the duty to assist and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The Board observes that the appellant has not indicated at 
any stage in this appeal that pertinent evidence exists, or 
was brought to the attention of the RO or the Board, but not 
requested.  The RO notified the appellant of the evidence 
needed to substantiate the claim through a statement of the 
case, and other correspondence pertinent to the current 
claim, and in particular provided him the pertinent VA 
regulation.  The appellant was afforded the opportunity to 
submit arguments in support of the claim, and in fact did so.  
The appellant was also afforded the opportunity for a Board 
hearing.  He did not appear for the June 2001 hearing.  The 
Board believes that his actions since being notified of the 
hearing are ample evidence that he has abandoned his request 
for a hearing.  He did not communicate with the RO regarding 
any conflict with the June 2001 hearing date.  He did not 
explain his failure to appear after he had been initially 
notified, and then reminded of the hearing date, and the 
procedures to follow if he could not appear at the scheduled 
time.  38 C.F.R. § 20.702(d).

The contentions are directed to the VA Secretary's authority 
to impose a reduction of the veteran's compensation based on 
his incarceration.  The arguments, being constitutional due 
process in nature and arguing violations of the APA, are more 
properly purely legal questions which the VCAA does not 
affect.  See Dela Cruz v. Principi, No. 99-158 (U.S. Vet. 
App. Aug. 21, 2001).  Thus, the Board finds that the relevant 
evidence available for an equitable resolution of the 
appellant's claim has been identified and obtained.  

The Board finds that VA can provide no further assistance 
that would aid in substantiating the claim.  The veteran has 
not indicated the likely existence of any evidence that has 
not already been obtained that would be crucial in the claim 
from the standpoint of substantiating compliance with the 
applicable law or VA regulations.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  No other relevant but outstanding records 
have been mentioned to warrant expenditure of additional 
adjudication resources.  Baker v. West, 11 Vet. App. 163, 169 
(1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992).  The veteran has 
not disputed that VA has completed the development required.  
See Dixon v, Gober, 14 Vet. App. 168, 173 (2000); Davis v. 
West, 13 Vet. App. 178, 184 (1999); Earle v. Brown, 6 Vet. 
App. 558, 562 (1994).

The Board finds, therefore, that VA has fulfilled its 
obligation to the appellant, informing him of the reasoning 
against the claim, arranging a personal hearing and providing 
copies of the pertinent VA regulations.  The Board has not 
overlooked the recently published VA regulations that 
implement the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).  However, these provisions do not provide any 
rights other than those provided by the VCAA.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of the claim which is 
one of purely legal questions.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  


Reduction of compensation

As noted above, in 1980, Congress enacted 38 U.S.C. A. § 
5313, which provides limitations on the payment of 
compensation to a veteran incarcerated for conviction of a 
felony.  In 1998, the RO received information that the 
appellant had been convicted of a felony and, as a result, 
had been continuously incarcerated in a penal institution 
since October 1991.  

Then, the RO retroactively reduced the appellant's disability 
compensation, effective on the 61st day of his incarceration 
as provided in 38 U.S.C. § 5313(a)(1)(A) and 38 C.F.R. 
§ 3.665.  This adjustment produced an overpayment to the 
appellant of approximately $3,500.  He did not appear to 
contest the amount of indebtedness, but rather has based his 
arguments on VA's authority to reduce his compensation.  

Regarding his due process challenge, in determining whether 
there has been due process, the United States Supreme Court 
applies the same standard to the federal government that it 
applies to the states under the Equal Protection Clause of 
the Fourteenth Amendment of the United States Constitution.  
See, e.g., Schlesinger v. Ballard, 419 U.S. 498 (1975); 
Frontiero v. Richardson, 411 U.S. 677 (1973).  

Under this standard, unless a classification is suspect, such 
as where it is predicated on race or alienage, or where it 
involves a fundamental right, such as voting, it need meet 
only the rational basis test.  See Nordlinger v. Hahn, 112 
S.Ct. 2326, 2331-32 (1992); San Antonio Independent School 
District v. Rodriguez, 411 U.S. 1, 17 (1973); see also Reed 
v. Reed, 404 U.S. 71, 76 (1971).

There is no authority to support the designation of prisoners 
as a suspect class in need of special protection from 
discriminatory legislation.  Generally, to be suspect, the 
class must possess "an immutable characteristic determined 
solely by the accident of birth,"  Frontiero, 411 U.S. at 
686.  

Furthermore, the Board is unaware of any authority holding 
that a veteran's benefit is considered such a fundamental 
right that it requires special constitutional protection.  
See Cleland v. National College of Business, 435 U.S. 213, 
220 (1978); Disabled American Veterans v. United States Dep't 
of Veterans Affairs, 962 F.2d 136, 142 (2d Cir. 1992); see 
also Cleland, 435 U.S. at 221 (Congress has broad power to 
make decisions concerning how veterans benefits should be 
administered). 

Therefore, in order to demonstrate a constitutional 
violation, appellant must show that the classification is 
arbitrary or does not bear any rational relationship to a 
legitimate government interest. See, e.g., Regan v. Taxation 
with Representation, 461 U.S. 540, 547 (1983); Richardson v. 
Belcher, 404 U.S. 78 (1971).  Congress extended restrictions 
on veterans' benefits payable to incarcerated veterans when 
it codified 38 U.S.C.A. § 5313 (involving service-connected 
disability compensation). 

It is pertinent to note that several courts have also upheld 
the constitutionality of the provision restricting 
compensation in section 5313.  Stewart v. Veterans' 
Administration, No. 84-1730C(3) (E.D. Mo. Feb. 13, 1986); 
Hysell v. Curtis, No. 82-4023 (D. Kan. Aug. 27, 1982).  No 
court has held section 5313 unconstitutional. Ii is not 
argued that section 5313 and section 3.665 are bills of 
attainder or ex post facto laws violative of Article I, 
Section 9, Clause 3 of the Constitution.  The appellant is 
directed to Latham v. Brown, 4 Vet. App. 269 (1993) which is 
the source for this abbreviated response to his due process 
concerns.

As clearly set forth, Congress has provided for payment of 
reduced compensation to qualified veterans during periods of 
incarceration under 38 U.S.C. § 5313(a)(1) enacted in October 
1980.  The veteran's argument that Congress had not acted is 
in error.  The VA Secretary, by regulation, implemented the 
statute and has provided, in accordance with provisions of 
that statute, for payment of compensation in a reduced 
amount, to qualified veterans during periods of 
incarceration.  38 C.F.R. § 3.665 (1994); See, Bolton, v. 
Brown, 8 Vet. App. 185 (1995).  

Thus, for reasons stated, the Board must reject as 
unmeritorious the argument that the statute requiring 
reduction of the appellant's monthly benefits payment is 
unconstitutional. The appellant's written argument and other 
communications to VA make clear that his challenge is 
directed to the constitutionality of the statute and the 
Secretary's authority to reduce his benefits.  The challenge 
based solely on constitutionality and the Secretary's 
authority to recover amounts paid clearly distinguishes this 
matter from Narron v. West, 13 Vet. App. 223 (1999).  

Here the propriety of VA's action is grounded in 38 U.S.C. A. 
§ 5313 which limits the payment of monthly benefits to an 
individual who was convicted of a felony and is incarcerated 
in a Federal, State, or local penal institution for more than 
60 days.  The limited benefit applies from the sixty-first 
day of incarceration until the day of release.  Since VA's 
action is derived from this statute, the Board will simply 
note that the veteran's reliance on 21 U.S.C.A. § 862 does 
not assist him and is without merit.  Congress through the VA 
has enacted the framework for action to be taken regarding 
entitlement to veteran's benefits during incarceration.  

As for the veteran's argument based upon the APA as related 
to the publication of 38 C.F.R. § 3.665, it was noted in 
Fugere v. Derwinski, 1 Vet. App. 103, 107-08 (1990) that by 
regulation in effect since 1972, VA, as a matter of policy, 
has voluntarily embraced the provisions of the APA.  The 
General Counsel of VA has taken specific note that VA has 
voluntarily adopted the policy of affording the public notice 
of and an opportunity to comment on proposed regulations in 
accordance with provisions of the APA, 5 U.S.C. § 553.  

The APA was adopted to provide, inter alia, that 
administrative policies affecting individual rights and 
obligations be promulgated pursuant to certain stated 
procedures so as to avoid the inherently arbitrary nature of 
unpublished ad hoc determinations.  Morton v. Ruiz, 415 U.S. 
199, 232 (1974).  See also Morton, v. West, 12 Vet. App. 477 
(1999).  There is simply no basis to find that VA did not 
follow established procedures when it published 38 C.F.R. 
§ 3.665, a regulation that conformed to the enabling law 
found at 38 U.S.C.A. §§ 501 and 5313.  

The Board must point out that the general statutory 
provisions for VA compensation found in sections 1101 et seq. 
do not have any significance to the matter at issue, which is 
governed by section 5313 of the United States Code and its 
implementing regulation. 

On appeal, the appellant argued that he was not aware of this 
provision embodied in section 3.655.  However, he has not 
pointed to any authority indicating that VA had a duty to 
provide such notification, nor is the Board aware of any such 
duty since VA had no knowledge of his incarceration until 
1998.  See 38 U.S.C. § 7722(c) (Secretary shall distribute 
full information to eligible veterans regarding "all benefits 
and services" to which they may be entitled (emphasis 
added)); See Wells v. Principi, 3 Vet. App. 307, 309 (1992).  
In any event he received the full amount of his compensation, 
and thus an apportionment he may have been entitled to during 
the period is moot.  Apparently he has since reunited with 
his family.  However, the matter of any waiver of recovery at 
the present time is not before the Board.

In summary, the Board has found the veteran's constitutional 
arguments and APA based arguments without merit.  Further, 
the Board has found no merit to the veteran's argument 
regarding the application of 21 U.S.C.A. § 862, since 
Congress enacted 38 U.S.C.A. § 5313 to address the issue of 
payment of VA compensation to incarcerated felons.  Thus, as 
a matter of law, VA acted properly in the retroactive 
reduction of compensation during his incarceration.  Cf. 
Latham, supra. 


ORDER

The veteran's VA compensation, having been properly reduced 
on account of incarceration, the appeal is denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

